Case 5:17-cv-02952-EJD Document 183-10 Filed 12/11/18 Page 1 of 10




            EXHIBIT 10
Case 5:17-cv-02952-EJD Document 183-10 Filed 12/11/18 Page 2 of 10




     GaN-based ultraviolet light-emitting diodes with
              AlN/GaN/InGaN multiple quantum wells
        Hung-Ming Chang,' Wei-Chih Lai,2'3* Wei-Shou Chen,1 and Shoou-Jinn Chang 13
        Insfifnle of Microeiecfrowcs and Deparlinenf ofE/eclnca/ Engnwsrmg, National Cheng Kwig Umversit)', Taman
                                                        7010S, Taiwan
                        Department of Photonics, Nafional Cheng Kimg Umversity, Tamcm 70101, Taiwan
    "''Advanced Oploelecfroim Technology Center, Research Center for Energ\! Tecimolog}' and Strateg)', Nationaf Cheng
                                           Kiiug Universily, Tumcm City 701, Taiwan
                                                   M'ei/ar.wnMii.iickn.e'dii.tM'




               Abstract: We demonstrate indium gallium nitride/gallium
               nitride/aluminum nitride (AlN/GaN/lnGaN) multi-quantum-well (MQW)
               ultraviolet (UV) light-emitting diodes (LEDs) to improve light output
               power. Similar to conventional UV LEDs with AlGaTM/InGaN MQWs, UV
               LEDs with AlN/GaN/InGaN MQWs have forward voltages (Vf's) ranging
               from 3.21 V to 3.29 V at 350 inA. Each emission peak wavelength of
               AIN/GaN/InGaN MQW UV LEDs presents 350 mA output power greater
               than that of the corresponding emission peak wavelength ofAlGaN/lnGaN
               MQW UV LEDs. The light output power at 350mA of AlN/GaN/InGaN
               MQWs UV LEDs with 375 nm emission wavelength can reach around
               26.7% light output power enhancement in magnitude compared to the
               AlGaN/InGaN MQWs UV LEDs with same emission wavelength. But
               350mA light output power of AIN/GaN/InGaN MQWs UV LEDs with
               emission wavelength of 395nm could only have light output power
               enhancement of 2.43% in magnitude compared with the same emission
               wavelength AlGaN/InGaN MQWs UV LEDs. Moreover, AlN/GaN/InGaN
               MQWs present better InGaN thickness uniformity, well/barrier interface
               quality and less large size pits than AlGaN/InGaN MQWs, causing
               AlN/GaN/InGaN MQW UV LEDs to have less reverse leakage currents at
               -20 V. Furthermore, AlN/GaN/InGaN MQW UV LEDs have the 2-kV
               human body mode (HBM) electrostatic discharge (ESD) pass yield of 85%,
               which is 15% more than the 2-kV HBM ESD pass yield of AlGaN/InGaN
               MQWUVLEDsof70%.
               ©2015 Optical Society of America
               OCIS codes: (000.0000) General; (000.2700) General science.

    References and links

    1. Y, Narukawa, J. NariTa, T. Sakamoto, K. Deguchi, T. Yamada, and T, Mukai, "Ultra-liigh efficiency wliile light
         emitting diodes," Jpn. J, Appl, Phys, 45(41), L1084-L1086 (2006),
    2. S. D. Lester, F. A. Ponce, M. G, Craford, and D. A. Steigerwald, "High Dislocation Ueiisities in High-E)')1ciency
         Gan-Based Light-Emitting-Diodes," Appl. Pliys. Left. 66(10), 1249-1251(1995).
    3. T. Wang, Y. H. Liu, Y. B. Lee, Y, Izumi, J. P. Ao, J. Bai, H, D, Li, and S. Sakai, "Fabrication oflligh
        performance of AlGaN/GaN-based UV light-emitting diodes," J. Cryst. Growth 235(1-4), 177-182 (2002).
    4. D. D. Koleske, A. J, Fischer, A, A. Allemian, C. C. Mitchell, K. C, Cross, S. R. Kurtz, J. J. Figiel, K. W.
         Fullmer, and W. G. Breiland, "Improved brightness of 380 run GaN light emitting diodes through intenlional
         delay oftlienucleation island coalescence,"AppI. Phys. Left. 81(11), 1940-1942(2002).
    5. S. Chichibu, T. Azuhata, T, Sota, and S. Nakamura, "Luminescences from localized states in InGaN epilaycrs,"
         Appi. Phys. Lett. 70(21), 2822-2825 (1997).
    6. P, R. C. Kent and A. Zunger, "Carrier localizatiun and the origin ofluminescence in cubic InGaN alloys," Appl.
         Phys.Lett. 79(13), 1977-1979 (2001).
    7. M.-K, Kwon, l.-K. Park, S.-H. Beak, J.-Y. Kiffl, and S. J. Park, "Si delta doping in a GaN barrier layer of
        InGaN/GaN mnlti-quantum-well for an efficient ultraviolet light-einiUingdiode,"J. Appl. Phys. 97(10), 106-109
        (2005).




    #232302-$15.0U USD Received 12 Jan 2015; revised 5 Mar 2015; accepted 9 Mar 2015; published 17 Mar 2015
    (C)20150SA 6 Apr 2015 | Vol. 23, No. 7 | DOI:10.1364/OI^.23.00A337 | OPTICS EXPRESS A337




                                                                                                                                   LCUUH]


                                                                                                                           Exhibit: __' T

                                                                                                                           w'tness;^BQxAi?
                                                                                                                           Data: J^J]^
Case 5:17-cv-02952-EJD Document 183-10 Filed 12/11/18 Page 3 of 10




     8. A. Knauer, V. Kueller, S. Einfeidt, V. Hoftmann, T. PLolbe, J.-R. van Look, J. Piprek, M. Weyers, and M.
         Kneissl, "Inftuence of the barrier composition on the light output of InGaN multiple-quantum-well ultraviolet
         light emitting diodes" Proc. SPIE 6797,67970X (2007).
     9. M. Asif Khan, J. W. Yang, G, Simin, R. Gaska, M. S. Shur, and A. Bykhovsky, "Piezoelectric doping in
         AHnGaN/GaN heteroBtruclures/' Appl. Phys. Lett. 75(18), 2806(1999).
     10, M. Kim, M. F. Schubert, Q. Dai, J. K. K.im, E. F, Schubert, .1. Psprek, and Y. Park, "Origin of efficiency droop in
         GaN-based light-emitting diodes," Appt. Phys. Lett. 91(18), 183507 (2007).
     il. J. Li, S. L. Slii,Y.J. Wang,S.J, Xu, D. G.Zhao, J. J.Zhu, H. Yang, and F. Lu, "Violet electrolumiiiescenue of
         Al InGaN-lnGaN Multiquantum-well light-emittingdiodes: quantum-confined Stark efl'ect and heatmg effect,"
         lEEEPhoton. TechnoS. Lelt 19(10), 789-791 (2007).
     12. M. Khan, J. W. Yang, 0, Simin, R.. Gaska, M. S. Shur, H.-C. zur Loye, G. Tamulaitis, A. Zukauskas, D. J,
         Smith, D. Chandrasekhar, and R. Bicknell-Tassius, "Lattice and energy band engineering in AlInGaN/GaN
         lieterostructures," Appl. Phys. Left. 76(9), 1161 (2000).
     13. Z.-H. Zhang, S. T, Tan, Z. Ju, W. Liu, Y. Ji, Z. Kyaw, Y. Dikme, X. W. Sun, and H. V. Demir, "On the Effect of
         Step-Doped Quantum Barriers in InGaN/GaN Light Emitting Diodes" J. Disp. Tedinol. 9(4), 226-233 (2013).
     14. R.. M. Farrell, P. S, Hsu, D. A. Haeger, K. Fujito, S. P. DenBaars, J. S. Speck, and S. Nakamura, "Low-ihreshold-
         current-density A!OaN-c1adding-freew-p1ane InGaN/GaN laser diodes," App!. Phys. Left. 96(23), 231113
         (2010).
     15. Z.-H, Zhang, W. Lin, Z. Ju, S. T, Tan, Y, Ji, Z. Kyaw, X. Zhang, L. Wang, X. W. Sun, and H. V, Demir, "Self-
         screening of the quantum confined Stark effect by the polarization induced bulk charges in the quantum
         barriers," Appl. Phys, Left. 104(24), 243501 (20i4).
     16. Y. Ji, W. Liu, T. Erdem, R. Chen, S, T. Tan, Z.-H. Zhang, Z, Ju, X. Ziiang, H. Sun, X. W, Sun, Y. Zhao, S. P.
         DenBaars, S. Nakainura, and H. V, Demir, "Comparative study offield-dependent carrier dynamics and emission
         kineticsofInGaN/GaN iight-emittingdiodes grown on (11 2~2) semipolar versus (0001) polar planes," Appl.
         Phys. Left. 104(14), 143506 (2014).
     17. L. W. Wii, S. J. Chang, T, C. Wen, Y. K. Su, J. F. Clien, W. C. Lai, C. H. Ktio, C. H. Chen,and J. K. Sheu,
         "Influence ofSi-Doping on the Characterislics of InGaN-GaN Multipie QuantLim-Well Blue Light Emitting
         Diodes," JEEE J. Quantum Electron. 38(5), 446-450 (2002).
     18. Z.-H. Zhang, S. T. Tan, Y. Ji, W. Litl, Z. hi, Z. Kyaw, X.W.Sun,and H, V. Demir, "A PN-type quantum barrie;-
         for lnGaN/GaN light emitting diodes," Opt Express 21(13), 1567&-15685 (2013).
    19. K. Anazawa, S. Hassanet, K. Fujii, Y. Nakano, and M. Sugiyama, "Growth ofstrain-compensated InOaN/AlN
         multiple quantum wells on GaN by MOVPE," J. Cryst. Growlh 370,82-86(2013).
    20. H. Z. Ronaid A Arif, Y.-K. Ee, and N. Tansu, "Spontaneous Emission and Characteristics of Staggered InGaN
         Quannim-Well Lighl-Emilting Diodes," IEEE S. Quantum Electron. 44(6), 573-580 (2008).
    21. M. Meneghini, A. Tazzoli, G. Mura,G. Meneghesso, and E. Zanoni,"A Review on the Physical Mechanisms
         That Limit the Reliability ofGaN-Based LEDs," IEEE Trans. Eiectron, Dev, 57(1), 108-118 (2010).
    11. S. Tomiya. T. Hino, S. Goto, M. Takeya, and M, Ikeda, "Dislocation related issues in the degradation of GaN-
         based laser diodes," IEEE J.Sel. Top. Quantum ESectron. 10(6), 1277-1286(2004).
     23. S. N. Lee, H. S. Paek,J. K. Son, H. Kim. K, K. Kim, K.H.Ha, 0. H, Nam, and Y. Park, "EfFects ofMg dopant
         on the degradation offnGaN multiple quantum wells in AlfnGaN-based 1 ight emitting devices," J. Electroceram.
         23(2-4), 406-409 (2009).

     1. Introduction

    Gallium nitride (GaN)-based ultraviolet (UV) light-emitting diodes (LEDs) are gaining
    attention in fields such as UV photolithography, high-density optical data storage, water
     purification, and portable chemical/biological agent detection/analysis systems. A lattice-
    mismatched sapphire substrate with a GaN layer induces a high density of the threading
    dislocations (TDs) during GaN layer growth [I], Some reports revealed that high TD densities
    degrade the output power ofGaN-based UV LEDs [2,3]. The strong influence ofTD on light
     output was proposed to be caused by reduced localization of minority carriers in quantum
     wells (QWs) rich in indium (In) and increased trapping at TDs or other nonradiative
     recombination centers [4]. For blue and green GaN-based LEDs, radiative efficiency is
    mainly related to the localized states originating from the phase separation or In fluctuation in
    the InGaN QW [5]. However, the UV LEDs have less localized states than blue and green
    LEDs because phase separations do not easily occur at low In content. The emission
    efficiency would be reduced without the assistance of the localized state in InGaN wells low
    in In ofnear-UV LEDs. In addition to weak carrier localization effect, the effects of low In
     content include a much lower potential barrier height of the InGaN/GaN QW in UV LEDs
    that leads to weak carrier confinement [6,7]. Consequently, the quantum efficiency of a UV
     LED is drastically decreased with a decrease in in content in the InGaN well. Replacing the
     InGaN barriers with aluminum (Al) GaN barriers significantly increases the band offset
     between QWs and barriers resulting in increased efficiency [8]. However, the large lattice



    #232302-$15.00 USD Received 12 Jan 2015: revised 5 Mar 20i 5; accepted 9 Mar 2015; published i7 Mar 2015
    (C) 2015 OSA 6 Apr20i5 | Vo!. 23, No. 7 | DOI:iO.!364/OE.23.00A337 | OPTICS EXPRESS A338
Case 5:17-cv-02952-EJD Document 183-10 Filed 12/11/18 Page 4 of 10




     mismatch between AlGaN barrier and InGaN QW can result in a large piezoelectric and
     spontaneous polarization field in the QW, thereby reducing the radiative recombination
     probability of LEDs. Aside from the AlGaN barrier of UV LEDs, the AlInGaN quaternary
     barrier has been widely used in short-wavelength UV LEDs because of the characteristics of
    tuning band, strain, and internal field in the wells [9-18]. Increase in the band offset for the
     UV LED MQWs enhances carrier confinement and then improves emission efficiency. A1N
     barrier can generate large band offset for the application of the UV LED MQWs. However,
     material combination with a big difference in lattice constants, like InGaN/AlN MQWs, has
     rarely been chosen for well and barrier layers. It would have large strain and thus strong
     piezoelectric field in each of the InGaN and A1N layers; moreover, growth conditions (e.g.,
     temperature) of both materials are quite different, making it difficult to obtain good quality of
     heterostructure. Anazawa et al. have reported the strain-compensated AlN/InGaN MQWs
     [19]. InGaN layer would compress the GaN and A!N layers and tense GaN. Therefore,
    AIN/lnGaN would have a strain-compensated multiheterostructure to GaN. However, the
    thickness of the each layer should be precisely controlled to have strain-compensated
     AlN/InGaN MQWs. The piezoelectric field would appear once we miss the prescribed
    thickness for each layer of the strain-compensated AlN/InGaN MQWs. Arif et al. have
    reported the staggered QW structure to deal with the internal field of the wells [20]. The
    staggered QW structure could improve the electron hole overlap in the QWs with internal
    field. Therefore, we would like to introduce UV LEDs with AlN/GaN/InGaN MQW structure
    to replace AlGaN/InGaN MQW of UV LEDs. The effects of the UV LEDs with
    AlN/GaN/InGaN MQW structure on the electrical and optical properties of the GaN-based
     UV LEDs, as well as the fabrication process are discussed in this paper.

     2. Experiment

     All samples were grown on a 2-in (0001) patterned sapphire substrate (PSS) through a
     Thomas Swan close-coupfed showerhead 31 x 2 metalorganic chemical vapor deposition
     (MOCVD) system. The PSS periodic convex pattern was formed using an inductively coupled
     plasma etcher. Pattern diameter, spacing, and height of the PSS were 2.5, 1, and 1.6 ^iin,
     respectively. During MOCVD growth, trimethylmdium, trimethylgallium,
     trimethylaluminum, and ammonia were used as the source materials of In, Ga, Al, and N,
     respectively. Bicyclopentadienyl magnesium and silane were used as the p-type and n-type
     doping sources. The reactor temperature was raised to 500 °C to grow a 20 nm-thick GaN
     nucleation layer on the PSS in situ. The reactor temperature was then raised to 1050 °C to
     grow a 2 nm-thick undoped GaN epitaxial layer followed by the deposition of a 2 ^m-thick n-
     GaN layer. Subsequently, a nine-pair InGaN (2.5 nm)/A]GaN (4.5 nm) UV light-emitting
     MQW structures, named conventional UV LEDs, was produced via a high-low temperature
     scheme. The growth temperatures ofAlGaN and AlN/GaN barrier layers were kept at 820 °C.
     The growth pressures for AIGaN/InGaN and AIN/GaN/InGaN MQWs are 300 mbar. We
     varied the growth temperature of the InGaN well from 800 °C to 770 °C to have the UV
     LEDs emission wavdength of 375, 385, and 395 nm. After the growth of the light-emitting
     MQWs structure, an AlGaN electron blocking layer (EBL) was grown on AlGaN/InGaN
     MQWs and AIN/GaN/InGaN MQWs. The details UV LEDs structure, growth temperatures of
     MQWs, and source-switching sequences of the AIGaN/InGaN and AlN/GaN/InGaN MQWs
     are showing in the Fig. l(a) and l(b), respectively. Thickness and At% of the AIGaN barrier
     were approximately 4.5nm and 15%, respectively. The expected thicknesses of the A1N and
     GaN for the AlN/GaN barrier are approximately 2.5nm and 2.0nm, respectively. A 0.}^n\-
     thick p-GaN layer was deposited following the EBL layer.




    #232302 - $15,00 USD Received 12 Jan 2015; revised 5 Mar 2015; accepted 9 Mar 2015; published 17 Mar 2015
     (C)20150SA 6 Apr 2015 | Vol. 23, No, 7 | DOI:10.1364/OE.23.00A337 | OPTICS EXPRESS A339
Case 5:17-cv-02952-EJD Document 183-10 Filed 12/11/18 Page 5 of 10




                         LED stnicture ofAIGaN/InGuN MQWs            LED Elncturc ofAlN/GaN/toGaN MQWs




                              AIGaN/lnGaN MQWs @ Wp=38Sn[                    AIN/GaN/lDOaN MQWi @i Wp-iBin




                                                            (b)
             Fig, 1. (a) UV LEDs structure of the AlGaN/InGaN and AlN/GaN/InGaN MQWs. (b) The
             growth temperatures and source-switching sequences of of the AlGaN/InGaN and
             AlN/GaN/InOaN MQWs.

       Subsequently, standard processing steps were performed to fabricate 1143 urn x 1143 ^m
    LED chips with indium tin oxide in the upper contact. The current-voltage (I-V)
    characteristics of the fabricated LEDs were then measured using an HP-4156C semiconductor
    parameter analyzer with a 100-mA current limit. At a high current injection, a Keithley 2400
    source meter was used to measure the 1-V characteristics of these LEDs. The output power
    and emission wavelength of the LEDs were measured at room temperature using a calibrated
    integrating sphere and a spectrometer (Ocean Optics USB2000).
    3. Results and discussion

    Figure 2(a) reveals the I-V characteristics ofGaN-based UV LEDs with AIGaN/InGaN and
    AlN/GaN/InGaN MQWs. All UV LEDs with AlGaN/InGaN and AlN/GaN/lnGaN MQWs
    showed forward voltages (Vf) in the range of 3.21 V to 3.29 V at 350 mA. The ideality factors
    of the forward I-V characteristics of UV LEDs with AlGaN/InGaN MQWs in the applied
    voltage range of 3.23 V to 3.31 V ranged between 1.75 and 1.78. However, UV LEDs with
    AlN/GaN/InGaN MQWs revealed a smaller ideality factor in the range of 1.62 and 1.73
    compared with that ofUV LEDs with AlGaN/InGaN MQWs. The improved ideality factor of
    the UV LED with AlN/GaN/InGaN MQWs indicates less defect-related leakage current
    recombi nation. Moreover, Fig. 2(b) shows that the reverse leakage currents at -20 V of UV
    LEDs with AlGaN/InGaN and AlN/GaN/InGaN MQWs ranged between -1900 to -5000 nA
    and -98 to -385 nA, respectively. The reverse leakage current at -20 V of the UV LED with
    AlN/GaN/InGaN MQWs was nearly two orders less than that of the UV LED with
    AlGaN/InGaN MQWs.




    #232302-$15.00 USD         Received 12 Jan 2015; revised 5 Mar 2015; accepted 9 Mar 2015; published 17 Mar 2015
    (C)20150SA                           6Apr2015| Vol. 23, No. 7 [ DOI: 10.1364/OE.23.00A337 | OPTICS EXPRESS A340
Case 5:17-cv-02952-EJD Document 183-10 Filed 12/11/18 Page 6 of 10




                                                                                 0.0                            Cit^^^^ma^;

                                                                           -1.0x10'


                                                                        ^ -2.0x10''
                                                                                                 -•-STSnii     AICuN/InC aN MQW>
                                                                           -3.0x10"              <-~375ni]     AIN/CaWiilUuN MQtt
                                                                                                 -*-3«5nn     AICaN/lnG •'< niowi
                                                                                                 -*/-3B5ni    AIN/UuNffiiGat< MQ ft
                                                                           ^t.oxiir
                                                                                                 -. -JWnii     AIN/GaNfliiGaN MQft
                                                                           -5.0x10"'
                                                                                            -15 -10 -5
                 0.0 0.5 1.0 1.5 2.0 2.5 3.0 3.5 4.0
                                                                                           Reverse Voltage(V)
                           Forward Voltage (V)

                                      fa)                                                        (b)
                 Fig. 2. (a) Forward 1-V and (b) reverse I-V characteristics of GaN-based UV LEDs with
                 AIGaN/InGaN and AlN/GaN/lnGaN MQWs.

                                                                               451
                  -•-AIGaWInGaN MQWs




                                                                                       ^
           500    -•-AIWGaN/InCnM MQWs
                                                                               40|      -T-T-T-T-T~T-T~T-


                                      ^
           400
                                                                               351      -A-A-A-A-A-A-A-A-
                                                                                                       ICl\;lnC>N
                                                                                                       WC.'UlnGt'
       6 300 h                                                            ^ 30^             tB"in


                                                                          s16?
                                            •.

                                                                                                         'C.NflnG.t ilQWi


                                  II
                                  i; g "|                                                                 l^uCl'; MQlVt
       5. 200                                                             0'                             '(••NfiDC.t Mon'i

       a
       6                         il "I                 'd.


                                                                          w s[
       -£ 100                                                   ••

                                 °|Svl-n5
                                     ill
                                                 380   MS    J?o in
                                            FeiikWnvelti iglh(nm)

                    375      380 385 390                          395                  100 200 300 400 500 600 700
                          Peak Wavelcngth (nm)                                               Current (mA)


                                (a)                                                        (b)
                 Fig, 3. (a) Output power oflJV LEDs at 350-i-nA current injections and (b) external quantum
                 efficiency (EQE) of'UV LEDs with AlGaN/InGaN and AlN/GaN/JnGaN MQWs. The inset in
                 Fig, 3 (a) shows the emission wavelength dependent the output power enhancement factor.

       Figure 3(a) shows the light output powers of UV LEDs at 350-mA current injections as a
    function of emission peak wavelength. The light output powers of 374.74, 385.55, and 393.2
    nm ofAlGaN/InGaN MQW ofUV LEDs were 60.81, 402.32, and 466.65 mW, respectively.
    In addition, the light output powers at the emission peak wavelength 374.94, 385.98, 392.13
    nm ofUV LEDs with AlN/GaN/lnGaN MQWs were 77.05, 445.96, 478.0 mW, respectively.
    It is found that the AlN/GaN/InGaN MQWs UV LEDs have larger 350-mA light output
    power than that ofAlGaN/InGaN MQW UV LEDs for the all emission peak wavelength. One
    of reasons for the improved 350-mA light output power of AlN/GaN/InGaN MQWs UV
    LEDs can be attributed to the staggered QW structure of AlN/GaN/InGaN MQWs. The
    staggered QW structure could improve the electron hole overlap in the QWs with internal
    field [20]. The UV LEDs with AlGaN/InGaN and AIN/GaN/InGaN MQWs degraded their
    350-mA light output power as the emission peak wavelength shortened, which could be
    attributed to the increased influence of the dislocation of the n-GaN layers and the weak
    carrier confinement of the QW. We take a look at the emission peak wavelength dependent
    average output power enhancement factor showing in inset of Fig. 3(a), which is defined the
    light output power differences between AIN/GaN/InGaN MQWs UV LEDs and
    AlGaN/InGaN MQWs UV LEDs at 350 mA divided by the light output power of
    AlGaN/lnGaN MQWs UV LEDs at 350 mA. It is found that the enhancement factor of the
    350-mA output power ofAlN/GaN/InGaN MQW UV LEDs increased as the emission peak
    wavelength decreased as shown in the inset in Fig. 3(a). The output power enhancement
    factor can reach around 26.7% at the emission peak wavetength of 375 nm but reach only




    #232302-$15.00 USD           Received 12 Jan 2015; revised 5 Mar 2015; accepted 9 Mar 2015; published 17 Mar 2015
    (C)20150SA                               6 Apr 2015 I Vol. 23, No. 7 | DO]: 10,1364/OE.23.00A337 | OPTICS EXPRESS A341
Case 5:17-cv-02952-EJD Document 183-10 Filed 12/11/18 Page 7 of 10




   around 2.43% at emission peak wavelength of 395 nm. The results show that the light output
   power of the LEDs with short-peaked UV wavelength is improved by AlN/GaN/InGaN
   MQWs because of the enhanced carrier confinement.
       AIN/GaN/InGaN MQW UV LEDs would also improve light output power at high current
   injection. Figure 3(b) shows the injection current-dependent external quantum efficiency
   (EQE) of the 375-, 385-, and 395-nm emission wavelength UV LEDs with AlGaN/InGaN and
   AlN/GaN/InGaN MQWs. AlN/GaN/InGaN MQW UV LEDs with 395-nm emission
   wavelength shows less EQE than AlGaN/InGaN MQW UV LEDs at an injection current
   below 200 mA. When the injection current is larger than 200 mA, the EQE of
   AlN/GaN/InGaN MQW UV LEDs with 395-nm emission wavelength becomes larger than
   that of AtGaN/InGaN MQW UV LEDs. The AIN/GaN barrier may cause more lattice
   mismatch in InGaN wells with 395-nm emission wavelength, resulting in the crystal quality
   degradation ofInGaN wells or increase the piezoelectric field in InGaN wells. It would also
   degrade the EQE ofUV LEDs under low current injection. However, for InGaN wells with
   395'nm emission wavelength, AlN/GaN barrier would have better carrier confinement than
   the AIGaN barrier under high current injection. It would cause the 395-nm emission
   wavelength UV LEDs with AlN/GaN/InGaN MQWs to have larger EQEs than AlGaN/GaN
   MQWs at an injection current more than 200 mA. However, AIN/GaN/InGaN MQW UV
   LEDs with 375-nm and 385-nm emission wavelengths have larger EQEs than AIGaN/InGaN
   MQW UV LEDs with emission wavelengths of 375 nm and 385 nm at all injection current
   levels. The carrier confinement of the AlGaN barrier would be good for InGaN wells with
   395-nm emission wavelength under low current injection. With a reduction in the emission
   wavelength of UV LEDs, the strain within InGaN wells would be reduced for both AIGaN
   and AlN/GaN barriers. Therefore, carrier confinement would become the dominant effect of
   the 375-nm and 385-nm emission wavelength UV LEDs. As AlN/GaN/InGaN MQWs have
   superior carrier confinement than AlGaN/lnGaN MQWs, AlN/GaN/InGaN MQW UV LEDs
   with 375-nm and 385-nm emission wavelengths have larger EQEs than AlGaN/InGaN
   MQWs UV LEDs at all injection current levels.
       Figure 4 shows the SEM images of AlGaN/lnGaN and AIN/GaN/InGaN MQWs.
   AIGaN/InGaN MQWs have large pits each with a size of around 1.3 [im based on low
   magnification SEM observation. By contrast, AlN/GaN/InGaN MQWs do not show any
   large-sized pits on the surface under the same SEM observation condition. However,
   AlN/GaN/InGaN and AlGaN/InGaN MQWs exhibit small pits each with a size of around 90




                    (a) AlGaN/fnGaN (b)A!N/GaN/InGaN

             Fig. 4. SEM images of the surfaces of (a) AlGaN/InGaN and (b) AIN/GaN/InGaN MQWs. The
             insets in (a) and (b) are enlarged SEM images of the smooth surface areas ofAIGaN/lnGaN
             and AIN/GaN/InGaN MQWs, respectively.


   nm on the surface when we zoomed in on the smooth area of both samples as shown in the
   insets in Figs. 4(a) and 4(b), respectively. Furthermore, AIN/GaN/InGaN MQWs have a pit



   #232302-$15.00 USD Received 12 Jan 2015; revised 5 Mar 2015; accepted 9 Mar 2015; published 17 Mar 2015
   (C)20150SA 6Apr2015|Vol. 23, No. 7 | DOI: 10.1364/OE.23.00A337 | OPTICS EXPRESS A342
Case 5:17-cv-02952-EJD Document 183-10 Filed 12/11/18 Page 8 of 10




   density of 1.01 ^im , which is smaller than AlGaN/InGaN MQWs' pit density of 2.01 |.im .
   To understand the microstructure of AlGaN/InGaN and AlN/GaN/InGaN MQWs we have
   fulfilled the high resolution transmission electron microscope (HRTEM) (FEI Tecnai F20
   TEM) observation on AlGaN/InGaN and AlN/GaN/InGaN MQWs UV LEDs with emission
   peak wavelength of385nm. Figure 5 (a) and 5(b) show the TEM images of the AlGaN/InGaN
   and AIN/GaN/lnGaN MQWs UV LEDs, respectively. The thicknesses of the InGaN wells
   measured from HRTEM images ranging from 2.5 to 3.0 nm meet the designed deposition
   conditions. It is found that the AIGaN/lnGaN MQWs does not show a steep interface between
   the AIGaN and InGaN layer. And the InGaN wells thickness shows a significant fluctuation in
   the AlGaN/InGaN MQWs. In contrast, the AlN/GaN/InGaN MQWs shows a clear interface
   between the AlN/GaN barrier and InGaN wells. And the InGaN wells thickness indicates a
   better uniformity in the AlN/GaN/InGaN MQWs. Therefore, the enhanced 350mA light
   output power of the AlN/GaN/lnGaN MQWs UV LEDs is considered to result from the better
   barrier/well interfacial structure and thickness uniformity of AIN/GaN/InGaN MQWs than
   those ofAlGaN/InGaN MQWs. However, we could not reveal the individual A1N layer and
   GaN layer in our designed AlN/GaN barrier form the HR.TEM images. One of reasons for this
   problem is attributed to the composition fluctuation in each atomic layer deposited by
   MOCVD. So, composition fluctuation exists in layers of MQW, and results in no defined
   boundaries between AlN-GaN in HRTEM images. The other reason for this problem might be
   from that the Al atoms and Ga atoms might inter-remix or inter-diffuse with the in front GaN
   layer during the A1N growth. Energy dispersive X-ray (EDX) line profiles by scanning
   transmission electron microscope (STEM) mode from both UV LEDs samples, as shown in
   Fig. 6, displayed the elemental distribution of the Al, In, and Ga atoms through a distance of
   50 run in both AlGaN/InGaN MQWs and AlN/GaN/InGaN MQWs. These results indicated
   that the composition iteration in AlN/GaN/InGaN MQWs is more controllable in processes of
   deposition and annealing due to those Al rich layers. It could also improve the carrier
   confinement of the UV LEDs by introducing AlN/GaN/lnGaN MQWs.




                                                                       1:A*
                                                                        39A

                                                                                      sfr ?



                      (a)AIGaN/InGaN MQWs (b)A!N/GaN,/InGaN MQWs

               Fig. 5. The TEM images of the (a)A!GaN/InGaN MQWs and (b)A!N/GaN/lnGaN MQWs.




   #232302 - $15.00 USD Received 12 Jan 2015; revised 5 Mar 2015; accepted 9 Mar 2015; pablisiicd 17 Mar 2015
   (Q20150SA 6 Apr 2015 | Vol. 23, No. 7 | DOI: 10.1364/OE.23.0UA337 | OPTICS EXPRESS A343
Case 5:17-cv-02952-EJD Document 183-10 Filed 12/11/18 Page 9 of 10




                                         1—Al |                                      —0.1—In—Al |

              80                                                 5

                                                                 4
         =60                                                         3
         .<
                                                                 3I
         t40                                           '\1 v
         c                                         t'A/* ( •J1




                     \^
         c                                              1T-» i


                                                 ^\1
         "20                                       1-A~~ '•




                         10 20 30 40                        5(5'                  10 20 30 40
                              Position (nm)                                         Posilion (nm)


                       (a)A]GaN/InGaNMQWs                                       (b) AlN/GaN/InGaN MQWs

                   Fig. 6. BDX line profiles by STEM mode from the (a)A)CaN/lnGaN MQWs and
                   (b)AlN/GaN/InGaN MQWs UV LEDs samples.

       AlN/GaN/InGaN MQWs have better InGaN thickness uniformity, well/barrier interface
    quality and less large size V-shaped pit density (size more than 1 ^m) than AlGaN/InGaN
    MQWs. These effects might be the reasons behind AlN/GaN/InGaN MQW UV LEDs having
    less reverse leakage currents at -20V. Also worth noting is that AIN/GaN/InGaN MQW UV
    LEDs have the 2-kV human body mode (HBM) electrostatic discharge (ESD) pass yield of
    85% which is 15% more than the 2-kV HBM ESD pass yield of AlGaN/InGaN MQW UV
    LEDs of 70%. The improved ESD pass yield should be again attributed to better interface
    quality and less large size V-shaped pit density than AlGaN/InGaN MQWs.
       Figure 7 indicates the light output and reverse leakage of current reliabilities of the
    emission peak wavelength 385 nm of UV LEDs with AlN/GaN/InGaN MQWs and
    AIGaN/InGaN MQWs. The UV LEDs were aged at 350 mA of injection current at 80 °C for
    196 h. Within 196 h, AlN/GaN/InGaN MQW UV LEDs revealed an output power drop of
    around 3.6%, which is less than the approximated 8.7% output power drop ofAIGaN/InGaN
    MQW UV LEDs [Fig. 7(b)]. The reverse leakage currents at -5 V of the AlN/GaN/InGaN
    MQW and AlGaN/InGaN MQW UV LEDs [Fig. 7(a)] increased with the aging time.
    However, the AlGaN/lnGaN MQW UV LEDs demonstrated much larger reverse leakage
    current increments with the aging time than AlN/GaN/InGaN MQW UV LEDs. Meneghni et
              25
                          •3H5nm AlUaN/lnUnN iMQWs                                    -•-3H5DIn   AIUaN/lDU aN MIJWs
              20          •38Snm AlN/CaN/InGaN MQWs                       100
                                                                                      -•-385m     AIM/CaN/lniGaN MQ\Vs

               15                                                          98

               10                                                          96

                                                                           94

          u 0                                                              92

                             50         100     15(1      20(1                          50 100 150 200
                            Aging Time (hours)                                         Aging Time (hours)

                                  (a)                                                 (b)

               Fig. 7. (a) Reverse leakage current at -5V and (b) light output power reliability of UV LEDs
               with AlOaN/lnGaN and AIN/GaN/InGaN MQWs.


    al [21]. have reported that generation defects and doping redistribution in the active region
    would degrade the power output and increase the reverse leakage current ofUV LEDs during
    electrical aging. Reports presented evidence for the diffusion ofdoping/impurities (e.g., Mg
    and Si) toward the active region ofLEDs [22,23] and suggested that the presence of defects



    #232302-$15.00 USD             Received 12 Jan 2015; revised 5 Mar 2015; accepted 9 Mar 2015; published 17 Mar 2015
    (C)20150SA                                6 Apr20i5 | Vol. 23, No. 7 | DO]:10.1364/OE.23.00A337 | OP1-1CS EXPRESS A344
Case 5:17-cv-02952-EJD Document 183-10 Filed 12/11/18 Page 10 of 10




     play a significant role in easing the diffusion process even at relatively low temperatures [21].
     AlN/GaN/InGaN MQWs have better InGaN thickness uniformity, well/barrier interface
     quality and less large size V-shaped pit density than AlGaN/InGaN MQWs. Therefore, the
     improved reliability of AIN/GaN/InGaN MQW UV LEDs can again be attributed to better
     InGaN thickness uniformity, well/barrier interface quality and less large size V-shaped pit
     density ofAIN/GaN/InGaN MQWs.

     4. Conclusion

     In summary, we have demonstrated that AlN/GaN/InGaN MQW UV LEDs can improve light
     output power. UV LEDs with AlN/GaN/InGaN MQWs have 350-mA forward voltages (Vf) in
     the ranse of 3.21 V to 3.29 V, which are similar to those of conventional AlGaN/InGaN
     MQW UV LEDs. The 350-mA output power at each emission peak wavelength of
     AlN/GaN/InGaN MQW UV LEDs is greater than that of the corresponding emission peak
     wavelength of AlGaN/InGaN MQW UV LEDs. The light output power enhancement can
     reach around 26.7% in magnitude at the emission peak wavelength of 375 nm, but can reach
     only around 2.43% at emission peak waveiength of 395 nm. Moreover, compared with
     AlGaN/InGaN MQWs, AIN/GaN/InGaN MQWs present better InGaN thickness uniformity,
     weH/bamer interface quality and less large size pits, thereby having less reverse leakage
     currents at m20V. AIN/GaN/InGaN MQW UV LEDs also have 2-kV HBM ESD pass yield of
     85%, which is larger than AIGaN/InGaN MQW UV LEDs' 70% 2-kV HBM ESD pass yield.
     In addition, AlN/GaN/InGaN MQW UV LEDs demonstrate improved reliability
     characteristic. AIN/GaN/InGaN MQW UV LEDs show a light output power drop of around
     3.6%, whereas AlGaN/InGaN MQW UV LEDs exhibit 8.7% light output power drop within
     196 h.
     Acknowledgments

     The authors are grateful to the National Science Council of Taiwan for their financial support
     under Contract Nos. NSC101-2221-E-006-066-MY3 and 102-3113-P-009-007-CC2. This
     research was also made possible through the Advanced Optoelectronic Technology Center,
     National Cheng Kung University, as a project of the Ministry of Education of Taiwan, and
     through the financial support of the Bureau of Energy, Ministry of Economic Affairs of
     Taiwan, under Contract No. 102-E0603. We would like to especially thank Dr. J. S. Bow for
     performing the TEM observation on AIGaN/lnGaN and AlN/GaN/InGaN MQWs UV LEDs.




     #232302 - $15.00 USD Received 12 Jan 2015; revised 5 Mar 2015; accepted 9 Mar 2015; published i7 Mar 2015
     (C)20J50SA 6 Apr 2015 | Vol. 23, No. 7 | D01:10.1364/OE.23.00A337 | OPTICS EXPRESS A345
